Silverman, J. (dissenting).
I would affirm the judgment of conviction. The receipt and use of the tape recording of the victim’s 911 call to the police should not require reversal (even if the court had not limited its use, as the court did).
A contrary holding overlooks the rationale of the hearsay rule, recent developments in liberalizing the hearsay rule and admissibility of prior statements made by a witness who is on the stand, as well as more basic principles of evidence and the interest of justice.
As a starting point “it is well to recall the principle, basic to our law of evidence, that ‘All facts having rational probative value are admissible’ unless there is sound reason to exclude them, unless, that is, ‘some specific rule forbids’ (1 Wigmore, Evidence [3d ed., 1940], p. 293). It is this general principle which gives rationality, coherence and justification to our system of evidence and we may neglect it only at the risk of turning that system into a trackless morass of arbitrary and artificial rules.” (Ando v Woodberry, 8 NY2d 165, 167.)
In the present case, the objection to the record of the 911 call in which the victim had reported that he had been robbed by three people is apparently that this constitutes a prior consistent statement not falling within the limitations governing the use of such statements, and therefore, inadmissible as hearsay. In my view, the limitations on the use of prior consistent statements of a witness who is testifying and subject to cross-examination are little more than an administrative convenience to avoid spending a lot of time investigating the fact that the witness has said the same things on other occasions that he is now saying in court.1
*447The major objection to hearsay, that the declarant is not subject to cross-examination, is obviously inapplicable; the declarant is right there testifying and subject to cross-examination.2
If the witness had said that he could not remember the incident, the 911 call would presumably be admissible as past recollection recorded, even though cross-examination would be completely frustrated by the witness’ loss of recollection. It seems inconsistent to say that if the witness can recollect, and is thus subject to full cross-examination, then the receipt of the 911 call is reversible error. “The rule that the present recollection of a witness must be exhausted before a record of his past recollection may be admitted in evidence, though applied in New York and the Federal courts, has not been universally accepted or approved. There are times when the record of a past recollection, if its exists, is more trustworthy and desirable than a present recollection of greater or less vividness (Wigmore on Evidence [2d ed.], § 738), and that is clearly the case here.” (People v Weinberger, 239 NY 307, 311.)
In this case, it is clear that the victim was robbed; the proceeds of the robbery were found in the possession of the codefendants. It is further clear that the victim was confronted by three men, one of them the defendant holding a tire iron. The issue is whether the defendant was one of the robbers or was there for some other purpose. The 911 call made by the victim within minutes of the robbery is unlikely to have been concocted. Indeed, it comes very close to being an “excited utterance” (Proposed Code of Evidence for the State of New York, § 803, subd [c], par [1]; People v Caviness, 38 NY2d 227, 230).
In Letendre v Hartford Acc. & Ind. Co. (21 NY2d 518) an action by an employer to recover on a fidelity bond, extrajudicial declarations made by plaintiff’s employee were held admissible as affirmative evidence-in-chief against *448defendant surety where the declarations were in writing and the declarant was available for cross-examination. The court said that “none of the classic dangers, which justify the hearsay rule, are present in this case” (at p 524). It added: “In reaching our conclusion, we have adhered to the views expressed by Chief Judge Fuld in his concurring opinion in Fleury v. Edwards (14 N Y 2d 334, 341): ‘The common law of evidence is constantly being refashioned by the courts of this and other jurisdictions to meet the demands of modern litigation. Exceptions to the hearsay rules are being broadened and created where necessary. [Citations.] Absent some strong public policy or a clear act of pre-emption by the Legislature, rules of evidence should be fashioned to further, not frustrate, the truth-finding function of the courts in civil cases’ ” (at p 525).
In Vincent v Thompson (50 AD2d 211, 224) the court said that the prior statement of a witness was admissible as substantive evidence against any party, even though it was hearsay against that party. The court said (pp 224-225):
“Clearly this was hearsay evidence to far as Parke, Davis was concerned, but, in its memorandum opinion in People v Arnold (34 NY2d 548, 549-550), the court observed ‘that this court has in recent years emphasized that the hearsay doctrine has been too restrictively applied to exclude otherwise reliable evidence from the jury (see, e.g., People v Brown, 26 NY2d 88; Letendre v Hartford Acc. & Ind. Co., 21 NY2d 518).’ The underpinning for the rule excluding hearsay is that the purported utterer of the quoted statement cannot be subjected to cross-examination for purposes of casting full light on the information contained therein (see Coleman v Southwick, 9 Johns 45, 50). However, since the utterer of the original statement which is the source of the hearsay testimony complained of, Dr. Thompson, testified on the subject matter of the hearsay, as did those presenting the hearsay testimony * * * and the party raising the hearsay objection, Parke, Davis, had a full opportunity to cross-examine and confront all those witnesses at the trial, the hearsay rule should not be applied to bar the testimony. As Wigmore comments, ‘the Hearsay rule, as accepted in our law, signifies a rule *449rejecting assertions, offered testimonially, which have not been in some way subjected to the test of Cross-examination’ (5 Wigmore, Evidence [3d ed], § 1362 [emphasis in original]) * * *
“Under the circumstances, the only way the hearsay evidence in question could be deemed inadmissible against Parke, Davis would be by a rigid and slavish adherence to a black-letter rule. We should not thus elevate form over substance in disregard of the requirements of justice.”
In the present case, the damage to defendant in admitting the prior statement is considerably less than it was in either the Letendre case (supra) or Vincent v Thompson (supra). In Letendre, the extrajudicial declarations were contrary to and more damaging than the witness’ testimony; in Vincent v Thompson, although the witness testified on “the subject matter of the hearsay”, the only evidence supporting plaintiff on the point at issue was the extrajudicial statement made by the witness. In the present case, the witness, the victim of the crime, testified directly on the precise point and said the game thing in his testimony that he had said in the 911 call. (That the tape of the 911 call was introduced after the declarant had completed his testimony in no way frustrated defendant’s right of cross-examination. The issue after all was not whether the declarant had said what the tape said he said; that was as nearly indisputable as any court evidence can be. The issue in dispute was whether declarant had been robbed by three men, one of whom was the defendant; and on that issue, declarant testified fully and was cross-examined.)
To exclude the evidence of the 911 call and to reverse the conviction because of its inclusion is to apply the rules of evidence to frustrate rather than further the truth-finding function of the courts (cf. Fleury v Edwards, 14 NY2d 334, 341).
I do not see how the interests of truth, justice and fairness were impaired by admitting the record of the 911 call or will be aided by excluding it.
I think the remaining claims of error are insubstantial.
*450Asch and Lynch, JJ., concur with Alexander, J.; Sandler, J. P., concurs in an opinion; Silverman, J., dissents in a separate opinion.
Judgment, Supreme Court, New York County, rendered on July 5, 1983, reversed, on the law, the judgment of conviction vacated, and the matter remanded for a new trial.

. Even as to prior consistent statements there is an exception for timely complaint: “In a prosecution for forcible rape, where the victim is a witness on the trial, the fact that *447she made a timely complaint is admissible to strengthen her credibility * * * The same principle has been said to authorize the admission of the timely complaint of the victim of a robbery or larceny. Wigmore, Evidence, § 1142.” (Richardson, Evidence [10th ed], § 519.)


. It appears clear “that the Confrontation Clause is not violated by admitting a declarant’s out-of-court statements, as long as the declarant is testifying as a witness and subject to full and effective cross-examination.” (California v Green, 399 US 149, 158.)